DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct typographical errors: 
In claim 11, ln 4, delete symbol “)” after polyhydric alcohols.

In claim 11, ln 5, delete the term “toluene” at the beginning of ln 5.


Response to Arguments
Applicant’s arguments, see pages 4-5, filed 12/15/20, with respect to Li have been fully considered and are persuasive.  Li teaches a material comprising an amino group but does not teach or suggest the amino acids or amino-group polyalkylene glycols as set forth in the newly amended claims. 
Therefore, the 102(a)(1) rejection of claims 1-3, 5 and 6 as anticipated by Li  has been withdrawn. 
The 103 rejection of claims 7-9 as obvious over Li has also been withdrawn. 

Applicant’s arguments, see pages 5-7, filed 12/15/20, with respect to Chen and Chen in view of Yu have been fully considered and are persuasive.  The starting material of Chen requires a carbohydrate such as glucose or sucrose which is not allowed in the newly amended claims.  The transitional phrase “consisting of” as set forth in the newly amended claims is closed to additional components such as carbohydrates.   
Therefore, the 103 rejection of claims 1-3, 5, 8 and 9 as obvious over Chen has been withdrawn. 
The 103 rejection of claim 4 as obvious over Chen in view of Yu has also been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 12/15/20, with respect to the double patenting rejections have been fully considered and are persuasive.  Proper terminal disclaimers were filed on 12/15/20.  
Therefore, the obviousness double patenting rejection of claims 1-10 as obvious over the claims of 844, now U.S. Patent 10,767,109 B2, has been withdrawn. 
The obviousness double patenting rejection of claims 1-3 and 7 as obvious over the claims of 759 has also been withdrawn. 

Terminal Disclaimer
The terminal disclaimers filed on 12/15/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent 10,767,109 B2 and U.S. Patent Application 16/072579 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Li, which teaches a composition comprising an amino group, but does not teach or suggest the particular amino acids or amino-group polyalkylene glycols as set forth in the newly amended claims. A review of the prior art does not suggest modifying Li by replacing the amino group with the particular amino acids and/or amino-group polyalkylene glycols set forth in the newly amended claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        /Matthew E. Hoban/Primary Examiner, Art Unit 1734